Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 8, 2014

                                      No. 04-14-00056-CV

                       MARC III GENERAL CONTRACTORS LLC,
                                     Appellant

                                                 v.

                                          Denis MEJIA,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-08438
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        On March 21, 2014, this court granted appellant’s motion to stay this appeal pending
settlement negotiations, and abated the appeal until April 16, 2014. All other appellate deadlines
were held in abeyance pending further order of this court. On April 22, 2014, we extended the
abatement until May 1, 2014. On May 5, 2014, appellant filed a motion to lift the abatement. In
the motion, appellant states that, although the parties continue to engage in negotiations, no final
settlement has been reached; therefore, appellant asks that we lift the abatement and reinstate this
appeal.

       The motion is GRANTED, the abatement is lifted, the appeal is reinstated on this court’s
docket, and appellant’s brief is due no later than June 6, 2014.


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court